Title: 3d.
From: Adams, John Quincy
To: 


       We had our private exhibition this morning. The Orations by Little and Beale, were both upon Education; that of Little was excellent, generally allow’d to be equal to that of Thomson, who has the greatest character as a composuist of the Senior Class. Beale’s being in a dead language, was not so well understood but I thought it good; the Forensic, between Burge, and Abbot 1st. was on the Question, whether habit increases the criminality of an action. Burge appeared to have the best side of the Question. The Syllogistic on the Question, whether a promise extorted by force is binding, was read by the Sophimores, Abbot, Bancroft, Lincoln, and Prescott. The English Dialogue was spoken by, Cabot, and Philips, the greek Oration by Sohier, and the Hebrew by Tappan.
       We recited in the afternoon, but there were not more than a dozen of the Class, that attended.
      